JUDGMENT

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-14-00589-CV

       ROSEMARY THOMPSON AND TIMOTHY E. THOMPSON, Appellants

                                             V.

    HSBC BANK USA, NATIONAL ASSOCIATION, AS TRUSTEE FOR ACE
  SECURITIES CORP. HOME EQUITY LOAN TRUST, SERIES 2004-HE3 ASSET
           BACKED PASS-THROUGH CERTIFICATES, Appellee

    Appeal from the 80th District Court of Harris County. (Tr. Ct. No. 2013-14050).

       This case is an appeal from the final judgment signed by the trial court on June 12,
2014. After submitting the case on the appellate record and the arguments properly
raised by the parties, the Court holds that the trial court’s judgment contains no reversible
error. Accordingly, the Court affirms the trial court’s judgment.

       The Court orders that the appellants, Rosemary Thompson and Timothy E.
Thompson, jointly and severally, pay all appellate costs.

       The Court orders that this decision be certified below for observance.

Judgment rendered June 30, 2015.
Panel consists of Justices Jennings, Bland, and Brown. Opinion delivered by Justice
Jennings.